Citation Nr: 0025289	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a sinus disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active duty from September 1982 to March 
1983 and April 1986 to January 1992, including from August 
1990 to April 1991 in Southwest Asia (apparently in support 
of Operation Desert Shield/Storm).  Prior and subsequent to 
the second period of active duty, he was apparently in the 
military Reserves.  There are no verified periods of 
active/inactive duty for training during those times, and 
there have been no contentions that the disability at issue 
relates in any way to time in a Reserve Unit.  It has been 
indicated that there was no additional active duty, other 
than that verified above.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Nashville, Tennessee, Regional Office (RO), which denied 
service connection for a bilateral knee disability, a sinus 
disorder, a disability manifested by memory loss, fatigue, 
and/or insomnia, a low back disability, and duodenal ulcer 
disease.  Subsequently, he failed to report for a scheduled 
Travel Board hearing.  By a July 1997 rating decision, 
service connection was granted for low back strain and a 
duodenal ulcer.  Consequently, the issues of service 
connection for a low back disability and duodenal ulcer 
disease are moot.

In October 1997, the Board remanded the case to the RO for 
additional evidentiary development.  In a December 1998 
rating decision, the RO granted service connection for 
chondromalacia of the patellae, thereby rendering moot the 
issue of service connection for a bilateral knee disability.  
In a July 1999 decision, the Board denied service connection 
for a disability manifested by memory loss, fatigue, and/or 
insomnia; and remanded the issue of service connection for a 
sinus disorder for additional evidentiary development.  
Accordingly, the Board will render a decision herein on the 
remaining issue as delineated on the title page of this 
decision.  

Although another issue may have been raised in a recent 
written statement by appellant, inasmuch as it has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

Appellant's diagnosed sinus disorder has not been shown, by 
competent evidence, to have had its onset during training or 
active duty, including Desert Shield/Storm service, or 
proximate thereto.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a sinus 
disorder.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.6(a),(c),(d), 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends, in essence, that he has a chronic 
sinus disorder that is related to his Persian Gulf war 
service.  However, appellant is not competent to offer 
medical opinion or diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1991).  It is additionally argued that 
the claim is well grounded.

In deciding the issue of service connection for a chronic 
sinus disorder, the Board will consider applicable statutory 
and regulatory provisions, including the following:  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a),(c),(d).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 3.317 state, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

*                    *                    
*                    *                  *

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:...

(8)	Signs or symptoms involving the 
respiratory system (upper or lower)

A threshold question to be answered is whether appellant has 
presented evidence of a well-grounded claim with respect to 
the issue of service connection for a chronic sinus disorder.  
A well-grounded claim is one which is plausible, meritorious 
on its own, or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 
2 Vet. App. 609 (1992), the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) held that the appellant in that 
case had not presented a well-grounded claim as a matter of 
law.  The Court pointed out that "unlike civil actions, the 
Department of Veterans Affairs (previously the Veterans 
Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  
If a well-grounded claim has not been presented, the appeal 
with respect to that issue must fail.  King v. Brown, 5 Vet. 
App. 19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  See also 
Wade v. West, 11 Vet. App. 302 (1998), wherein the Court held 
that the claims in that case were not well grounded, since 
although service medical records were missing and there was 
evidence of present disability, the record did not contain 
medical evidence of a causal relationship between the current 
disability and service.

As the Board pointed out in its October 1997 remand, the 
evidentiary record does not currently include the majority of 
appellant's service/DUTRA medical records.  However, in 
response to the RO's February 1994 request for appellant's 
"service medical records", the National Personnel Records 
Center had responded in June 1994 that it had no records on 
file.  In June 1994, the RO sent a letter to the "1/278th 
ACR" unit commander (apparently National Guard Armored 
Cavalry), requesting any such records.  See DD 214 Form, 
which listed, in addition to that unit, a prior unit 
assignment with "Company B, 3/73rd Armor."  See also, an 
April 1986 Report of Medical Examination (Airborne), which 
listed a unit assignment with the "82nd Replacement."  

In response to the RO's August 1994 request for appellant's 
"service medical records", the RO was advised that inquiry 
should be forwarded to appellant's current National Guard 
unit.  In September 1994, the "1/278th ACR" unit commander 
sent the RO a few July 1992 medical records.  Apparently 
thereafter, a Service Department Records Envelope was 
received by the RO, containing certain medical records 
pertaining to the second period of service (from April 1986 
to January 1992).  

In response to the RO's August 1996 request for appellant's 
service medical records for both periods of active service, 
the United States Army Reserve Personnel Center responded 
later that month, stating in writing that inquiry should be 
forwarded to appellant's current National Guard unit.  In 
August 1996, the RO again sent a letter to the "1/278th 
ACR" unit commander, requesting "any medical records...from 
January 28, 1992, to the present."  Later that month, 
duplicative July 1992 medical records, in addition to a July 
1992 Report of Medical Examination, were received.  

Pursuant to the Board's October 1997 remand, the RO attempted 
to obtain any additional service/reserve medical records that 
might exist and to verify training duty periods.  In a 
subsequent January 1998 written response to the RO's request 
for additional information and records, appellant advised 
that he did not have any to submit.  In a February 1998 
written response, appellant's current National Guard unit 
stated that it had no records on file; that appellant was in 
possession of any records; and that there were no active duty 
periods.  

It should be added that with respect to this not well-
grounded service connection claim, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that the claim was denied, in part, due to 
the lack of clinical evidence indicating that a chronic sinus 
disorder is related to service or reserve training.  See, in 
particular, July 1996, December 1998, and February 1999 
Supplemental Statements of the Case, which included 
provisions of law with respect to veterans' responsibility 
for filing a well-grounded claim and service connection 
evidentiary principles; and specifically referred to the lack 
of medical evidence relating the claimed disability to 
military service.  Furthermore, in numerous written 
statements, appellant's representative cited applicable 
statutory and regulatory provisions and judicial precedents, 
including the well-groundedness concept.  It is therefore 
apparent that they were knowledgeable regarding the necessity 
of competent evidence to support this service connection 
claim.  Thus, it is concluded that appellant and his 
representative had notice of the type of information needed 
to support the claim.  

In Meyer v. Brown, 9 Vet. App. 425, 434 (1996), the Court 
stated that "a decision that a claim is not well grounded 
based on the evidence submitted is a perfectly [']proper['] 
decision for the Board to reach, and the Secretary is not 
required to seek any further development at that point in the 
absence of a well-grounded claim."  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
specific competent evidence that would render this service 
connection claim well grounded.  It should also be pointed 
out that it is the appellant's, not the VA's, responsibility 
to obtain and submit private medical records.  See, in 
particular, a pre-duty to assist requirement as set forth in 
Robinette, at 8 Vet. App. 77-80, and Epps, at 9 Vet. App. 
344, that the VA inform a veteran/claimant as to the type of 
evidence that person should submit to well ground his/her 
claim.  Furthermore, the Court recently issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  Additionally, pursuant to the Board's July 1999 
remand, the RO sent appellant a letter later that month, 
requesting him to submit certain private medical records 
pertaining to said claim.  However, in a March 2000 written 
statement, he made no mention of the appellate issue; but 
rather raised an unrelated issue and attached private 
clinical records pertaining only to that unrelated issue.  

It is reiterated that the appellant's service/reserve medical 
records are incomplete.  The service medical records 
currently associated with the claims folder primarily consist 
of certain medical records pertaining to the second period of 
active service.  However, his contentions center upon the 
second period of active service (Persian Gulf war), not the 
reserve period or the earlier active duty period.  Although 
these service medical records indicate that in October 1989, 
he complained of cold symptoms and viral upper respiratory 
infection was assessed, there were no complaints, findings, 
or diagnoses pertaining to a chronic sinus disorder.  

The earliest post-Persian Gulf service clinical evidence of a 
sinus disorder was not until September 1992 VA outpatient 
treatment, several months after service, when appellant 
reported having a sinus problem with [nasal] discharge and 
was diagnosed as having acute sinusitis.  In October 1992, 
chronic sinsusitis and seasonal rhinitis were assessed.  

Clinical records from James C. Denneny, III, M.D., reveal 
that in December 1992, appellant reported that he had had a 
"runny" nose for the past 7-8 months since returning from 
the Persian Gulf.  He was employed in the construction 
industry.  A CT scan revealed maxillary sinusitis with septal 
deviation.  However, appellant is not competent to express an 
opinion as to the clinical significance, if any, of those 
reported nasal symptoms (i.e., whether the alleged "runny" 
nose represented a chronic sinus disorder).  See Espiritu, at 
2 Vet. App. 494.  Also, Dr. Denneny did not render an 
etiological opinion with respect thereto.  An April 1993 
operative report reflects that he underwent nasal septal 
reconstruction and inferior turbinoplasty for diagnosed nasal 
obstruction secondary to septal deformity and turbinate 
hypertrophy.  Significantly, however, VA outpatient treatment 
records indicate that in December 1993, he reported having 
initially had sinus drainage approximately in August 1992.  

On December 1996 VA general medical examination, appellant 
reported having sinus drainage for approximately three years.  
Rhinitis was diagnosed.  On December 1996 VA ear, nose, and 
throat (ENT) examination, he complained of having constant 
nasal drainage in Iraq; and denied any pre-Middle East nasal 
problem.  The examiner opined that it was difficult to label 
the nasal problem but that vasomotor/nonallergic rhinitis 
might be correct; and that appellant might not have an actual 
sinus problem.  On December 1996 VA psychiatric examination, 
appellant reported initially having sinus problems six months 
after returning stateside.  

In an October 1998 written "continuation of dictation" 
report, Foy B. Mitchell, Jr., M.D., stated that "[b]ased on 
[appellant's] Naso-Cyto smear showing eosinophils and sinus 
films showing mucoperiosteal thickening, consistent with 
allergic changes, and his chemical exposure history, I feel 
that he has allergic rhinitis and chemical sensitivities and 
possible Gulf War Syndrome."  However, it does not appear 
that Dr. Mitchell's statement explicitly provided an opinion 
as to the etiology of appellant's claimed sinus disorder 
and/or allergic rhinitis (in fact, it is noted that the Dr. 
did not note the presence of any chronic sinus disorder).  It 
is also unclear what symptomatology Dr. Mitchell was 
referring to as "possible Gulf War Syndrome."  However, 
that October 1998 report cannot reasonably be read as 
relating appellant's claimed sinus disorder and/or the 
allergic rhinitis referred to, to military service.  
Parenthetically, even assuming arguendo that Dr. Mitchell 
meant that the allergic rhinitis was due to possible Gulf War 
syndrome (and assuming that the rhinitis is encompassed 
within the claim for service connection for a sinus 
disorder), mere possibility is insufficient to well ground 
such claim.  In Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
the Court held that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a plausible claim.  

Additionally, on a subsequent October 1998 VA ENT 
examination, appellant reported that his nasal drainage began 
after his Persian Gulf war involvement.  After examining 
appellant's nasal airway, the examiner opined that appellant 
probably did not currently have any actual sinus disease.  
Additionally, he opined that it might not be possible for him 
or any other otolaryngologist to state "[un]equivocally that 
the Gulf war is causing nasal symptoms although his symptoms, 
according to him, have begun since that time."  In other 
words, it was not medically possible to render an opinion as 
to the etiology of any nasal disorder, without reliance upon 
appellant's unsubstantiated history of an in-service onset of 
his nasal symptoms.  In LeShore v. Brown, 8 Vet. App. 406, 
409 (1995), the Court held that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute [']competent medical evidence['] satisfying the 
Grottveit requirement." 

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade, supra.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses", are inapplicable in this case, 
since appellant has a diagnosis of a sinus disorder.  
Therefore, the claimed disability is not due to "undiagnosed 
illnesses."  Additionally, the diagnosed sinus disorder has 
not been shown, by competent evidence, to have had its onset 
during active duty, Desert Shield/Storm service, or reserve 
duty, or proximate thereto.  

It should be added that although the claimed disability was 
initially manifested after appellant's Persian Gulf war 
service period, even assuming that such onset was during 
training, that training period constituted inactive duty 
training (INACDUTRA), not active duty training (ACDUTRA).  
See February 1998 written response from appellant's current 
National Guard unit, verifying no active duty period.  
Therefore, service connection for the claimed sinus disorder 
(which appellant does not contend stemmed from injury) may 
not be granted based on any INACDUTRA incurrence, since such 
disability would not be due to "injury" incurred in or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(22)-(24), 
1110, 1131; 38 C.F.R. § 3.6(a),(d).  

Consequently, the claim for service connection for a chronic 
sinus disorder is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  
See also, Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


ORDER

Appellant's claim for service connection for a chronic sinus 
disorder is not well-grounded, and is therefore denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

